Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO

BOND PURCHASE AGREEMENT

This First Amendment (this “Amendment”) to the BPA (defined below) is made as of
June 10, 2013 by and between: Starburst II, Inc. (the “Purchaser”), a Delaware
corporation and Sprint Nextel Corporation, a Kansas corporation (the “Company”
and, together with the Purchaser, the “Parties”).

RECITALS

WHEREAS, the Parties entered into that certain Bond Purchase Agreement as of
October 15, 2012 (the “BPA”); and

WHEREAS, the Parties desire to amend the BPA in order to reflect certain
additional understandings reached between the Parties.

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
pursuant to Section 14.3 of the BPA, the Parties hereby agree as follows:

 

1. INTERPRETATION

This Amendment is made and delivered pursuant to the BPA. Capitalized terms used
but not defined in this Amendment have the meanings ascribed to them in the BPA.

 

2. AMENDMENTS TO THE BPA

2.1 Recitals. The first sentence of the Recitals of the BPA is hereby amended
and restated, in its entirety, to read as follows:

“The Company desires to issue and sell and the Purchaser desires to purchase a
convertible senior bond in substantially the form attached to this Agreement as
Exhibit A as it may be amended, supplemented or modified pursuant to the terms
of this Agreement from time to time (the “Bond”), which will be convertible on
the terms stated herein into equity securities of the Company.”

2.2 Standstill and Non-Solicitation. Section 6.3(a) of the BPA is hereby amended
and restated, in its entirety, to read as follows:

“Except with respect to the consummation of the Merger, until the earliest of
(i) the date that this Agreement is terminated, (ii) the date the Purchaser no
longer holds in excess of 5% of the Common Stock (or Bonds convertible into more
than 5% of the Common Stock), and (iii) a Fall Away Event, the Purchaser, for
itself and the Parent Entities and their respective Affiliates, covenants and
agrees with the Company that it will not in any manner, directly or indirectly
(unless requested by the Company) effect or seek (including entering into any
discussions, negotiations, agreements or understandings with any third person
whether publicly or otherwise) to effect, or encourage any individual,
corporation, partnership, limited liability company, association, trust or any
other entity or organization, including a government or political subdivision or
any agency or instrumentality thereof (any of the foregoing, with respect to
this Section 6.3(a) only, a “Person”) to participate in,

 

1



--------------------------------------------------------------------------------

effect or seek (whether publicly or otherwise) to effect: (i) any acquisition of
beneficial ownership by any Person of any securities, rights or options to
acquire any securities, or any assets or businesses, of the Company or any of
its Subsidiaries; provided that the Parent Entities may acquire beneficial
ownership of Common Stock if upon such acquisition the aggregate beneficial
ownership of Common Stock by the Parent Entities would not at any time be in
excess of 19.95% of the number of shares of Common Stock that is then
outstanding; (ii) any tender offer, exchange offer, merger, acquisition or other
business combination involving the Company or any of its Subsidiaries, or any
similar extraordinary transaction involving the purchase of all or substantially
all the of assets of the Company; or (iii) any recapitalization, restructuring,
liquidation or dissolution with respect to the Company or any of its
Subsidiaries or any similar extraordinary transaction involving a dividend or
distribution of assets of the Company. Notwithstanding anything in this
Agreement to the contrary, (A) from and after such time that the Purchaser first
receives a Change Notice, or otherwise learns that the Company Board is
considering effecting a Change in Company Board Recommendation, this
Section 6.3(a) shall have no force or effect and shall not in any way restrict
or otherwise apply to the Purchaser, the Parent Entities or their Affiliates,
provided that, notwithstanding the foregoing, prior to any Fall Away Event, none
of the Parent Entities nor any of their Affiliates shall be permitted to acquire
or agree to acquire, directly or indirectly, alone or as a part of a “group” (as
such term is used in Section 13(d) of the Exchange Act), any outstanding Common
Stock or rights or options to acquire outstanding Common Stock or any derivative
interests in outstanding Common Stock, in each case, in an amount that, when
taken together with the Common Stock into which the Purchaser’s Bond is
convertible, exceeds 19.95% of the number of shares of Common Stock that is then
outstanding; and (B) notwithstanding clause (A) above, all of the restrictions
contained in this Section 6.3(a) will lapse with respect to the Purchaser, the
Parent Entities or their Affiliates, at such time as any person or “group” (as
defined in Section 13(d) of the Securities Exchange Act of 1934) not affiliated
with the Purchaser, the Parent Entities or their Affiliates, has commenced a
bona fide tender offer to acquire at least 50.1% of the Company’s outstanding
voting securities. However, from and after any termination of the Merger
Agreement pursuant to Section 8.1(g) of the Merger Agreement, this
Section 6.3(a) shall again apply to the Purchaser, the Parent Entities and their
Affiliates pursuant to the terms hereof, but only until the earliest of (i) the
date that this Agreement is terminated, and (ii) the date that the Purchaser no
longer holds in excess of 5% of the Common Stock (or Bonds convertible into more
than 5% of the Common Stock). Notwithstanding anything in this Agreement to the
contrary, upon any Fall Away Event and without any further action on the part of
the Purchaser, the Parent Entities, the Company or any other party, all of the
restrictions and limitations applicable to the Purchaser, the Parent Entities or
their Affiliates set forth in this Section 6.3(a) will automatically lapse, and
will have no force or effect and will not in any way limit, restrict or
otherwise apply to the Purchaser, the Parent Entities or their Affiliates.”

2.3 Right to Convert. A new clause (g) is added to Section 10.1 of the BPA which
shall read as follows:

“(g) Notwithstanding anything herein to the contrary, if, within three
(3) Business Day after any Qualifying Termination Event, the Purchaser has

 

2



--------------------------------------------------------------------------------

delivered to the Company a notice (the “Make Whole Put Notice”) electing, in
whole but not in part, to receive the Make Whole Put Amount, then (i) the
Purchaser’s right to convert the Bond pursuant to this Section 10.1 will be
suspended, and (ii) the Company will pay (or cause to be paid by any successor
thereto or any direct or indirect parent of such successor) to the Purchaser the
Make Whole Put Amount at the Make Whole Payment Time by wire transfer of
immediately available funds to the account designated by the Purchaser in a
written notice delivered to Company prior to the Make Whole Payment Time;
provided, however, that in the event that (x) the Qualifying Agreement is
terminated or (y) the transaction contemplated by such Qualifying Agreement is
otherwise not consummated for any reason by June 10, 2014 (and in the case of
this clause (y) the Purchaser has delivered a written notice after June 10, 2014
to the Company revoking such Make Whole Put Notice), then (1) the Make Whole Put
Notice will be deemed automatically withdrawn as of the date of such termination
or receipt of such written notice from the Purchaser, as applicable, and (2) the
suspension of Purchaser’s right to convert the Bond described above will be
terminated and Purchaser shall again have its full rights under this Agreement
to convert the Bond pursuant to this Section 10.1 as if the Make Whole Put
Notice had never been delivered by the Purchaser. Except as provided in clause
10.1(g)(i) above, the delivery of the Make Whole Put Notice will have no effect
whatsoever on the rights or powers of the Purchaser under this Agreement, it
being understood that, the obligations of the parties under the Agreement will
terminate upon payment of the Make Whole Put Amount, in full, in accordance
with, and subject to the provisions of, Section 13.1. Notwithstanding anything
herein to the contrary, in no event will the Make Whole Put Amount be paid to
the Purchaser prior to the Make Whole Payment Time without the Purchaser’s prior
written consent.”

2.4 Transfer Restrictions. The second sentence of Section 11 is hereby amended
and restated, in its entirety, to read as follows:

“Any shares of Common Stock issued upon conversion, including in connection with
a Synthetic Sale, in whole or in part, of the Bond, may be transferred as
provided herein and pursuant to applicable law; provided, however, that other
than sales of shares of Common Stock pursuant to Section 9 or pursuant to, or in
connection with, a Synthetic Sale, no such transfer of shares of Common Stock
issued upon conversion of the Bond may be effected (and any such transfer will
be invalid) to the extent that the transferee would, immediately following such
transfer, be the direct or indirect “beneficial owner,” as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended, of more than 5% of the
voting power of the Company’s outstanding equity.”

2.5 Termination. Section 13. 1 of the BPA is hereby amended by (1) deleting the
word “or” at the end of clause (c) thereof, (2) replacing the period at the end
of clause (d) thereof with “; or” and adding the following clause
(e) immediately following clause (d) thereof:

“(e) automatically, without any further action by the Purchaser or the Company,
upon payment of the Make Whole Put Amount, in full, as contemplated by
Section 10.1(g) hereof; provided, however, that this Agreement will
automatically be reinstated if the Purchaser is required to disgorge the Make
Whole Put Amount in connection with any bankruptcy or insolvency proceeding
involving the Company (or any successor thereto).”

 

3



--------------------------------------------------------------------------------

2.6 Assignability; Third-Party Beneficiaries. The first sentence of Section 14.8
of the BPA is hereby amended and restated, in its entirety, to read as follows:

“This Agreement will be binding upon, will be enforceable by and inure solely to
the benefit of, the parties hereto and their respective successors and assigns;
provided, however, that the Company may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
holder of the Bond (and any attempted assignment or transfer by the Company
without such consent will be null and void and of no effect); provided, further,
that notwithstanding the foregoing to the contrary, in the event of the
consummation of a transaction resulting in a Change of Control (other than
pursuant to the Merger Agreement), Sections 6.1, 6.2, 6.4, 10.1, 10.2, 10.6,
12.1, 14.2, 14.10 and Articles 7, 8 and 9 of this Agreement shall apply mutatis
mutandis to the Person (including any parent entity of such Person) that is the
counterparty in such Change of Control transaction, and any references to the
“Company” in such provisions shall be understood to mean, and shall be
interpreted to include, such Person (including any parent entity of such
Person).”

2.7 Annex A.

(a) The following defined terms are hereby added to Annex A in alphabetical
order:

“Daily VWAP” of the Common Stock means, for any VWAP Trading Day, the per-share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page S.N <equity> AQR (or any equivalent successor page) in respect of
the period from the scheduled open of trading on the principal trading market
for the Common Stock to the scheduled close of trading on such market, or if
such volume-weighted average price is unavailable, the market value of one share
of Common Stock using a volume-weighted method as determined by a nationally
recognized independent investment banking firm retained by the Company for this
purpose. Daily VWAP will be determined without regard to afterhours trading or
any other trading outside of the regular trading session trading hours.

“Fall Away Event” means any termination of the Merger Agreement (other than a
termination of the Merger Agreement by the Company pursuant to Section 8.1(g) of
the Merger Agreement).

“Make Whole Payment Time” means the time (i) in the case of termination of the
Merger Agreement pursuant to Section 8.1(j) of the Merger Agreement, on the date
upon which the transaction contemplated by the applicable Qualifying Agreement
is consummated, immediately prior to the consummation of such transaction, and
(ii) in the case of a termination of the Merger Agreement pursuant to
Section 8.1(b) or Section 8.1(d) of the Merger Agreement that constitutes a
Qualifying Termination Event, on the date upon which the transaction
contemplated by the applicable Qualifying Agreement is consummated, immediately
prior to the consummation of such transaction.”

“Make Whole Put Notice” has the meaning set forth in Section 10.1(g) of the
Agreement.

 

4



--------------------------------------------------------------------------------

“Make Whole Put Amount” means the sum of (a) the principal amount of the Bond,
plus (b) all accrued and unpaid interest on the Bond through the Make Whole
Payment Time, plus (c) the Net Share Value.

“Market Disruption Event” means (a) a failure by the primary national securities
exchange or market in which the Common Stock is listed or admitted to trading to
open during its regular trading session or (b) the occurrence or existence prior
to 1:00 p.m. on any Trading Day for the Common Stock for an aggregate one half
hour period of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the stock exchange or
otherwise) in the Common Stock or in any options, contracts or future contracts
relating to the Common Stock.

“Net Share Value” equals the amount obtained by multiplying (a) the number of
shares of Common Stock that would have been issuable pursuant to Section 10.2 of
the Agreement if the Bond had been converted on the date of the Make Whole Put
Notice, by (b) the amount that results from subtracting (x) the quotient
obtained by dividing (i) $1,000 by (ii) the Conversion Rate from (y) the average
of the Daily VWAPs of the Common Stock over the thirty (30) consecutive VWAP
Trading Day period ending on the day that the Merger Agreement is terminated
pursuant to Section 8.1(b), Section 8.1(d) or Section 8.1(j), as applicable, of
the Merger Agreement.

“Qualifying Agreement” means (i) as it relates to any termination of the Merger
Agreement pursuant to Section 8.1(j) of the Merger Agreement, the definitive
acquisition agreement entered into by the Company with a third party in
connection with such termination, and (ii) in the case of a termination of the
Merger Agreement pursuant to Section 8.1(b) or Section 8.1(d) of the Merger
Agreement that constitutes a Qualifying Termination Event, any definitive
acquisition agreement entered into by the Company prior to June 10, 2014
relating to a Change of Control of the Company.

“Qualifying Termination Event” means any termination of the Merger Agreement
pursuant to (i) Section 8.1(j) of the Merger Agreement, or (ii) Sections 8.1(b)
or 8.1(d) of the Merger Agreement, where (x) in each case for purposes of this
clause (ii) at or prior to the time of such termination a proposal or offer for
a Specified Acquisition Transaction (as such term in defined in the Merger
Agreement) shall have been publicly disclosed, announced, commenced, submitted
or made and (y) in the case of termination of the Merger Agreement pursuant to
Section 8.1(b), the conditions set forth in Section 6.7 and Section 7.6 of the
Merger Agreement shall have been satisfied but a final vote by the holders of
the Company’s common stock on the adoption of the Merger Agreement shall not
have taken place.

“VWAP Trading Day” means a day during which (i) trading in the Common Stock
generally occurs on the principal U.S. national or regional securities exchange
or market on which the Common Stock is listed or admitted for trading and
(ii) there is no Market Disruption Event. If the Common Stock is not so listed
or traded, then “VWAP Trading Day” means a Business Day.

 

5



--------------------------------------------------------------------------------

(a) The following definitions set forth in Annex A are hereby amended and
restated in their entirety as follows:

“Common Stock” means (i) the Series 1 common stock, $2.00 par value per share,
of the Company, or (ii) in the event of the consummation of a transaction
resulting in a Change of Control (other than pursuant to the Merger Agreement),
other than for purposes of determining amounts payable upon conversion (which
shall be determined pursuant to Sections 10.1 through Section 10.5 (as the same
shall be modified pursuant to the agreement contemplated by Section 10.5)), such
portion of the Reference Property as shall consist of shares of capital stock.
For the avoidance of doubt, in connection with the consummation of the first
transaction resulting in a Change of Control (other than pursuant to the Merger
Agreement), “Common Stock” as used in Sections 10.4 and 10.5 shall mean the
Series 1 common stock, $2.00 par value per share, of the Company.

“Conversion Date” means the date a holder of the Bond complies with the
procedures for conversion set forth in Section 10.3 of the Agreement.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of
October 15, 2012, by and among SoftBank, Holdco, the Purchaser, Merger Sub, and
the Company, as it may be amended from time to time.”

2.8 Allonge. Concurrent with the execution of this Amendment, the Parties shall
enter into the Form of Allonge to the Sprint Nextel Corporation Convertible Bond
set forth on Exhibit A attached to this Amendment (the “Allonge”).

 

3. REPRESENTATIONS AND WARRANTIES

3.1 Additional Representations of the Company. The Company hereby represents and
warrants to the Purchaser as follows:

(a) The transactions hereunder are within the corporate or other equivalent
power of the Company and have been duly authorized by all necessary corporate
action.

(b) This Amendment has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

3.2 Additional Representations of the Purchaser. The Purchaser hereby represents
and warrants to the Company as follows:

(a) The transactions hereunder are within the corporate or other equivalent
power of the Purchaser and have been duly authorized by all necessary corporate
action.

(b) This Amendment, when executed and delivered by the Purchaser, will
constitute a valid and legally binding obligation of the Purchaser, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.

 

6



--------------------------------------------------------------------------------

4. GENERAL

4.1 Full Force and Effect. Except to the extent specifically amended herein or
supplemented hereby, the BPA remains unchanged and in full force and effect, and
this Amendment will be governed by and subject to the terms of the BPA, as
amended by this Amendment. From and after the date of this Amendment, each
reference in the BPA to “this Agreement,” “hereof,” “hereunder” or words of like
import, and all references to the BPA in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind of nature (other
than in this Amendment or as otherwise expressly provided) will be deemed to
mean the BPA, as amended by this Amendment, whether or not this Amendment is
expressly referenced.

4.2 Other Terms. Sections 14.4, 14.5, 14.9 and 14.11 of the BPA will apply to
this Amendment, mutatis mutandis, as if set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

STARBURST II, INC. By:  

/s/ Ronald D. Fisher

  Ronald D. Fisher   President SPRINT NEXTEL CORPORATION By:  

/s/ Charles Wunsch

  Charles Wunsch  

SVP, GC & Corp. Sec.

[Signature Page to the First Amendment to the Bond Purchase Agreement]



--------------------------------------------------------------------------------

FORM OF ALLONGE

By this Allonge to the Sprint Nextel Corporation Convertible Bond (the
“Allonge”), that certain Sprint Nextel Corporation Convertible Bond, dated as of
October 22, 2012 (the “Bond”), payable to the order of Starburst II, Inc., a
Delaware Corporation, is hereby amended as follows:

1. The third paragraph of the Bond (fourth paragraph inclusive of the legend) is
hereby amended and restated in its entirety as follows:

“Subject to the terms of the Bond Purchase Agreement, in the event of a Change
of Control, the holder of this Bond shall have the right, at the holder’s
option, to require the Company to repurchase such holder’s Bond, including any
portion thereof which is $1,000 in principal amount or any integral multiple of
$1,000, at a price equal to the sum of (a) the principal amount of the Bond (or
such portion thereof), plus (b) all accrued and unpaid interest through the date
that such repurchase is consummated. Notwithstanding the foregoing, in the event
of a Qualifying Termination Event, including if such Qualifying Termination
Event may also result in a Change of Control, the holder of this Bond shall have
the right, at the holder’s option by delivery of a Make Whole Put Notice, to
require the Company to pay the Make Whole Put Amount at the Make Whole Payment
Time pursuant to the terms of the Bond Purchase Agreement.”

Except, as herein expressly amended, the Bond is ratified and confirmed in all
respects and shall remain in full force and effect in accordance with its terms.

This Allonge will be governed by, and construed in accordance with, the laws of
the State of New York, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

[Remainder of page intentionally left blank; signature page follows]

[Exhibit A to the First Amendment to the Bond Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
and delivered.

 

Dated: June 10, 2013     SPRINT NEXTEL CORPORATION       By:  

 

      Name:  

 

      Title:  

 

      By:  

 

      Name:  

 

      Title:  

 

[Signature Page to Allonge]